DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 4/07/2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES A MARMOR II/            Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-2, 4, 10-12, 14, 20-24 are rejected under 35 U.S.C. 103 is being unpatentable by Gutfinger (US 7794404) in view of Bergida (US 20130060103)
Regarding claim 1, Gutfinger discloses a machine-implemented method comprising (abstract) (Figure 4, 7, 22): 
receiving a first intrathoracic electrical response signal (G1) from a tissue of interest (heart) in a subject in response to a delivered first subcapture electrical test stimulus (“impedance detected pulses”) (col. 3, lines 3-4, 30-31) (Figure 3), the first test stimulus (“impedance detected pulses”) delivered and the first response signal (G1) (Figure 3 and 4) obtained during a first subject state (patient is at rest) (Step 210) (Figure 4) (col. 3, lines 3-67) from a first medical device (8);
receiving a first estimate of a fluid content value (LAP1) of the tissue of interest during the first subject state (patient is at rest) from a fluid content value calculation device (10);
receiving a second intrathoracic electrical response signal (G2) from the tissue of interest in the subject in response to a delivered second subcapture electrical test stimulus, the second test stimulus delivered and the second response signal obtained during a second subject state (when the patient is subject to a condition significantly affecting lap) (Step 212) from the first medical device (8);
receiving a second estimate (LAP2) of the fluid content value of the tissue of interest during the second subject state (Step 212) from the fluid content value calculation device (10); 
pairing the first intrathoracic electrical response signal (G1) and the first estimate of the fluid content value (LAP1) to form a first pair of values (Step 214) and pairing the second 2) and the second estimate of the fluid content value (LAP2) to form a second pair of values (Step 214) (Figure 4 and 5); and 
determining a relationship between the first and second pairs of values (216) (Figure 4 and 5); and
calibrating the first intrathoracic electrical response signal, the second intrathoracic response signal (Figure 4, steps 210/212), or a receive third intrathoracic electrical response signal from the tissue of interest in the subject using the determine relationship. 
Gutfinger is silent regarding a fluid content value calculation device separate from the first medical device. Bergida teaches a device (102) separate from the first medical device (101) (Figure 1). Gutfinger discloses the use of a singular implantable device; however, Bergida uses one implantable device and one separate wearable device which is an extrabody device including a processing unit 201 that calculates a biological parameter such as tissue fluid levels (paragraph 0088). Therefore, it would have been obvious at the time of the invention to modify Gutfinger to to calculate fluid content at a second, extrabody device as taught by Bergida for the purpose of increasing the compliance of patients due to the relatively easy positioning of the extrabody probe, providing a power supply for the intrabody probe via inductive charging field, and reducing artifacts in the data by being able to directly measure and gather the EM signal data directly from the extrabody probe.  
Regarding claim 2, Gutfinger discloses determining a third estimate of the fluid content value of the tissue of interest based upon a received third intrathoracic electrical response signal obtained from the tissue of interest in the subject in response to a delivered third subcapture electrical test stimulus during a first subject state and using the determined relationship between the first and second pairs of values (Figure 9).  
1) of the tissue of interest obtained during the first subject state (patient is a rest) includes receiving a first estimate of a fluid content value of the tissue of interest obtained during the first subject state (Figure 4), and wherein receiving a second estimate (LAP2) of the fluid content value of the tissue of interest obtained during the second subject state includes receiving a second estimate of the fluid content value of the tissue of interest obtained during the second subject state (when the patient is subject to a condition significantly affecting LAP).  Gutfinger is silent regarding using the electromagnetic radiation to determine tissue fluid content. Bergida teaches using electromagnetic radiation to determine tissue fluid content (paragraph 0087-0088, 0090, 0103). Therefore, it would have been obvious at the time of the invention to modify Gutfinger’s use of an LAP signal by Bergida’s use of an EM signal for the purpose of utilizing a two device system to propagate an EM signal to detect a change in at least one biological parameter which include tissue fluid content, thus providing an alternative monitoring system for biological tissue content determination.
Regarding claim 10, Gutfinger discloses determining a third estimate of the fluid content value of the tissue of interest based upon a received third intrathoracic electrical response signal obtained from the tissue of interest in the subject in response to a delivered third subcapture electrical test stimulus and using the determined relationship between the first and second pairs of values; receiving a fourth estimate of a fluid content value of the tissue of interest obtained during the first subject state; determining a difference between the third estimate and the fourth estimate; and determining a calibration recurrence frequency based on the determined difference (step 242) (Figure 7).  
Regarding claim 11, Gutfinger discloses a system comprising (abstract) (Figure 4, 7, 22): 

receive a first intrathoracic electrical response signal (G1 ) from a tissue of interest (heart) in a subject in response to a delivered first subcapture electrical test stimulus (“impedance detected pulses”) (col. 3, lines 3-4, 30-31) (Figure 3), the first test stimulus (“impedance detected pulses”) delivered and the first response signal (G1) (Figure 3 and 4) obtained during a first subject state (patient is at rest) (Step 210) (Figure 4) (col. 3, lines 3-67) from a first medical device (8);
receive a first estimate of a fluid content value (LAP1) of the tissue of interest during the first subject state (patient is at rest) from a fluid content value calculation device (10); 
receive a second intrathoracic electrical response signal from the tissue of interest in the subject in response to a delivered second subcapture electrical test stimulus, the second test stimulus delivered and the second response signal obtained during a second subject state (when the patient is subject to a condition significantly affecting lap) (Step 212) from the first medical device (8);
receive a second estimate (LAP2) of the fluid content value of the tissue of interest during the second subject state (Step 212) from the fluid content value calculation device (10); 
pair the first intrathoracic electrical response signal (G1) and the first estimate of the fluid content value (LAP1) to form a first pair of values (Step 214) and pairing the second intrathoracic electrical response signal (G2) and the second estimate of the fluid content value (LAP2) to form a second pair of values (Step 214) (Figure 4 and 5); and 
determine a relationship between the first and second pairs of values (216) (Figure 4 and 5); and

Gutfinger discloses the use of a singular implantable device; however, Bergida uses one implantable device and one separate wearable device which is an extrabody device including a processing unit 201 that calculates a biological parameter such as tissue fluid levels (paragraph 0088). Therefore, it would have been obvious at the time of the invention to modify Gutfinger to to calculate fluid content at a second, extrabody device as taught by Bergida for the purpose of increasing the compliance of patients due to the relatively easy positioning of the extrabody probe, providing a power supply for the intrabody probe via inductive charging field, and reducing artifacts in the data by being able to directly measure and gather the EM signal data directly from the extrabody probe.  
Regarding claim 12, Gutfinger discloses wherein the one or more physiological signal processor circuits are configured to: determining a third estimate of the fluid content value of the tissue of interest based upon a received third intrathoracic electrical response signal obtained from the tissue of interest in the subject in response to a delivered third subcapture electrical test stimulus and using the determined relationship between the first and second pairs of values (step 242) (Figure 7).  
Regarding claim 14, Gutfinger discloses wherein receiving a first estimate of a fluid content value (LAP1) of the tissue of interest obtained during the first subject state (patient is a rest) includes receiving a first estimate of a fluid content value of the tissue of interest obtained during the first subject state (Figure 4), and wherein receiving a second estimate (LAP2) of the fluid content value of the tissue of interest obtained during the second subject state includes 
Regarding claim 20, Gutfinger discloses determining a third estimate of the fluid content value of the tissue of interest based upon a received third intrathoracic electrical response signal obtained from the tissue of interest in the subject in response to a delivered third subcapture electrical test stimulus and using the determined relationship between the first and second pairs of values; receiving a fourth estimate of a fluid content value of the tissue of interest obtained during the first subject state; determining a difference between the third estimate and the fourth estimate; and determining a calibration recurrence frequency based on the determined difference (step 242) (Figure 7).  
Regarding claim 21, Gutfinger is silent regarding wherein the fluid content value calculation device includes a wearable device coupled to the first medical device using a communication link. Bergida teaches wherein the fluid content value calculation device includes a wearable device (102) coupled to the first medical device (101) using a communication link (Figure 1) (paragraph 0088, 0091, 0100). Therefore, it would have been obvious at the time of the invention to modify Gutfinger to calculate fluid content at a second, extrabody device as 
Regarding claim 22, Gutfinger discloses wherein the first medical device includes an implantable medical device (8).  
Regarding claim 23, Gutfinger is silent regarding the fluid content value calculation device includes a wearable device coupled to the first medical device using a communication link. Bergida teaches wherein the fluid content value calculation device includes a wearable device (102) coupled to the first medical device (101) using a communication link (Figure 1) (paragraph 0088, 0091, 0100). Therefore, it would have been obvious at the time of the invention to modify Gutfinger to calculate fluid content at a second, extrabody device as taught by Bergida for the purpose of increasing the compliance of patients due to the relatively easy positioning of the extrabody probe, providing a power supply for the intrabody probe via inductive charging field, and reducing artifacts in the data by being able to directly measure and gather the EM signal data directly from the extrabody probe.  
Regarding claim 24, Gutfinger discloses wherein the first medical device includes an implantable medical device (8). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gutfinger (US 7794404) in view of Bergida further in view of Rappaport (US 20100256462). 
Regarding claim 7, Gutfinger is silent regarding wherein the first subject state is a first posture, and wherein the second subject state is a second posture different than the first posture.  Rappaport teaches wherein the first subject state is a first posture, and wherein the 
Regarding claim 17, Gutfinger is silent regarding wherein the first subject state is a first posture, and wherein the second subject state is a second posture different than the first posture.  Rappaport teaches wherein the first subject state is a first posture, and wherein the second subject state is a second posture different than the first posture (paragraph 0110-0113) (Figure 6B/13). Therefore, it would have been obvious at the time of the invention to modify Gutfinger’s broader subject states by Rappaport’s more specific subject states for the purpose of allowing the user to compensate for the effect of one or more movements in view of the outputs of the detection process and thus increase the quality of the data and help user the reduce any adverse influences on the extraction of useful information from the signals. 

Response to Arguments
Applicant’s arguments, see appeal brief, filed 4/07/2020, with respect to the rejection(s) of claim(s) under Gutfinger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gutfinger in view of Bergida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                              

YASMEEN S WARSI/Examiner, Art Unit 3791